Marshall, J.
The sole question in this case was one of fact. That was whether Mr. Bailey indorsed and turned the certificate of deposit over to plaintiff for services. There was evidence to the effect that she was his confidential clerk for some sixteen years, and as such largely had charge of his papers, assisted him in much literary.work as a typewriter and stenographer, and otherwise, and did much to take care of him in sickness, which services, in the whole, were not performed gratuitously and were reasonably worth $100 per year. There was further evidence to the effect that the sig*159nature on the 'back of tbe certificate was that of Mr. Bailey; that he indorsed his name thereon several months before his death and delivered it to plaintiff, on services; that shortly before his death he declared that he indorsed the certificate and that it was her property. There was no direct evidence to the contrary of this and no conclusive controverting circumstances. It is not thought best to refer to the evidence in detail. It has been carefully examined resulting in a conviction that no sound basis can be found in the record for holding that the circuit judge’s conclusions are contrary to the clear preponderance of the evidence. The judgment must therefore be affirmed.
By the Court. — Judgment is affirmed.